Citation Nr: 1218982	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-34 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 and August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), in April 2012, and the transcript is of record.  

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by the Veteran's April 2009 submission and April 2012 Board testimony, and the claim has been included on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

Following certification to the Board, the Veteran submitted additional relevant evidence, consisting of relevant lay and medical statements, with an April 2012 written waiver of review by the RO; therefore, the evidence may properly be considered in the first instance by the Board.  38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for diabetes mellitus, type II, and entitlement to a TDIU, prior to June 24, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Since December 5, 2008, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near- continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

2.  Since December 5, 2008, the Veteran's PTSD has not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

3.  Resolving all reasonable doubt in his favor, since June 24, 2011, the Veteran has been unemployable solely as a result of service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Since December 5, 2008, the criteria for an initial 70 disability evaluation, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).

2.  Since June 24, 2011, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify 

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this decision, the Board grants a TDIU, effective June 24, 2011, while remanding entitlement prior to this date.  This determination represents a complete grant of the benefits sought on appeal, eliminating any need to discuss the duties to assist and notify as to these matters.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, the higher initial disability evaluation claim arises from the initial grant of service connection and, under such circumstances, any notice defect or deficiency is rendered moot and no further notice under VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service, VA and private treatment records and he has been provided appropriate VA examinations.  The Veteran's request for a hearing has also been honored; moreover, he has not indicated any additional records VA should seek to obtain on his behalf, nor are any such records reasonably identified by the record.  As the Board has no notice of any additional relevant evidence not of record and since VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims, VA need provide no further assistance with the development of evidence.

The Board acknowledges that, although provided a June 2011 VA examination, the Veteran provided at least arguable testimony at the April 2012 hearing that his PSTD may have worsened since this examination.  See Board Hearing Trans., Apr. 9, 2012, p. 15-16.  Generally, VA is required to afford a contemporaneous VA examination to assess the current nature, extent, and severity of a service-connected disability, when a competent assertion is made that the condition has worsened since the last examination.  See 38 U.S.C.A. § 5103A; Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  However, in the present matter, the medical and lay evidence of record, to include the Veteran's own statements and testimony, confirm that he maintains relationships with his wife, family and some friends.  Accordingly, assuming arguendo that his condition has worsened since the June 2011 VA examination, the evidence of record affirmatively shows that he cannot satisfy the 100 percent schedular criteria that contemplate total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  What is more, the Board finds that the evidence presently of records is sufficient to properly evaluate the current nature, extent and severity of the Veteran's PTSD and any additional examination would serve no useful purpose or result in any additional benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit to the veteran are to be avoided).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  At the April 2012 Board hearing, the VLJ posed relevant questions, discussed the evidence of record and sought to identify pertinent evidence that was not of record.  In so doing, the VLJ informed the Veteran and his representative of the issues on appeal, the basis of the prior determinations and the elements of the claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony, oral presentation and questions posed, which focused on the evidence and elements necessary to substantiate the claim.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.  

PTSD claim

By way of background, the June 2009 rating decision granted the Veteran service connection for PTSD, assigning an initial evaluation of 50 percent, effective December 5, 2008.  The Veteran filed a notice of disagreement (NOD) with respect to the assigned evaluation and perfected appellate review of the matter.  The Board will now review the initial PTSD disability evaluation claim.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service connected PTSD is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides the following ratings for psychiatric disabilities.  A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

At an April 2009 VA examination, the Veteran endorsed intrusive thoughts, nightmares, sleep impairment and depression.  Also evident were psychiatric manifestations that included avoidance behaviors, detachment from others, near constant irritability and outburst of anger.  The examiner further noted that the Veteran had been divorced twice and that his psychiatric condition resulted in marital discord in his current relationship.  The examination report also details the Veteran's weekly panic attacks, his difficulties interacting with co-workers and supervisors and in social settings, as well as his need to work isolated from others, which were attributed to his psychiatric symptomatology.  On mental status examination, the Veteran's affect was flat and his mood was near continuously depressed.  Appropriate examination also revealed concentration and memory related impairments.  The Veteran's Global Assessment of Functioning (GAF) score was 60.  

The Veteran's account of psychiatric symptomatology was virtually identical at his June 2011 VA examination, with self-isolative behavior, hypervigilance, exaggerated startle response and sleep impairment also noted by the examiner.  Based on current examination findings, the VA examiner also indicated that the condition manifested in severe recurrent panic attacks, depression and agoraphobia.  However, concluding that his employability was only limited by physical conditions, the examiner stated that the Veteran's psychiatric condition did not result in severe or total occupational impairment.  The Veteran's GAF score was 60.

In addition to numerous psychiatric treatment records, the Veteran's treating VA psychiatrist has provided relevant October 2008, July 2009 and March 2012 statements.  The respective statements confirm that the Veteran's psychiatric condition manifests in nightmares, insomnia, irritability, hypervigilance and intrusive thoughts.  In the October 2008 statement, the VA psychiatrist further states that the Veteran's psychiatric symptoms have caused social isolation and strained family relationships.  Ultimately, each statement reflects the VA psychiatrist's opinion that the Veteran's psychiatric condition is of such a severity his employability would be severely, if not totally, impaired.  

	Merits

Based on the evidence of record, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability evaluation, and no more.  

The Veteran has provided a competent and credible account of psychiatric symptomatology, to include suicidal ideation, panic attacks and periods of hygiene impairment, as reflected in his April 2012 Board testimony.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's spouse has also provided numerous statements and sworn testimony that tends to corroborate the reported symptomatology.  What is more, respective March 2012 statements of the Veteran's pastor, sister and former supervisor are generally consistent with his account as to these matters.  The Board finds that these factors together make the Veteran's statements on these matters competent, credible and highly probative.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

Further, April 2009 and June 2011 VA examination reports confirm that the Veteran presents with self-isolative behaviors, nearly continuous depression and recurrent panic attacks.  Generally consistent with the aforementioned examination reports, respective October 2009, July 2009 and March 2012 statements of the Veteran's treating VA psychiatrist reflect psychiatric manifestations that include sleep impairment, nightmares, irritability and severely impaired social, occupational and familial relationship abilities.  Moreover, the medical evidence reflects what the Board finds to be the general medical consensus that the Veteran's service-connected psychiatric condition, at a minimum, results in severe, if not total, occupational impairment.  Based on these factors and all other evidence of record, medical and lay, the Board finds that, during the pendency of the present appeal, his PTSD symptomatology most closely approximates a 70 percent disability rating.

Nonetheless, the preponderance of the evidence shows that the Veteran is not entitled to a 100 percent disability rating.  The evidence of record confirms the Veteran has not demonstrated gross impairment in his thought process or communication.  While there is evidence of combative behaviors and suicidal ideation and, at least some, periods of lack of self-care/hygiene, the Board finds that the severity of these symptoms is contemplated in the 70 percent disability evaluation and is not accurately correlated with a finding that he is a persistent threat to himself or others or of grossly inappropriate behavior(s).  Further, the evidence shows that the Veteran has not demonstrated persistent delusion or hallucinations, or memory loss for names of close relative or his own name.  Without question there is evidence of severe, if not total, occupational impairment, however, there is no evidence of total social impairment, as the Veteran maintains, albeit strained, relationships with his family and current spouse.  Thus, the Board finds that there is insufficient evidence of record as to warrant assignment of a 100 percent schedular disability evaluation.  

In sum, the Board finds that the Veteran's psychiatric symptomatology, for the entire period under review, is most closely approximate a 70 percent disability evaluation, and no more.  Accordingly, a 70 percent disability evaluation, and no more, is granted for service-connected PTSD.  

Extraschedular consideration

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria contemplate the Veteran's level of the Veteran's PTSD disability.  There is evidence that the Veteran's PTSD is productive of occupational and social impairments, which are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of (I) a single service-connected disability ratable at 60 percent or more, or as a result of (II) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In reaching such a determination, the central inquiry is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

At the outset, the evidence of record indicates that the Veteran has not been employed since June 24, 2011; however, it is unclear whether, since the date he established entitlement to service connection for PTSD (i.e., December 5, 2008), any periods of employment were substantially gainful, as contemplated by 38 C.F.R. § 4.16(a).  See "Identifying Information," VA Examination Rpt., Jun. 28, 2011.  Nonetheless, given the above determination on his PTSD claim, since June 24, 2011, the Veteran has met the threshold criteria for TDIU consideration and the relevant period prior to this date is remanded below for additional development.  See 38 C.F.R. § 4.16(a).  Therefore, the present analysis will center on whether, since June 24, 2011, the Veteran has been unable to secure of follow a substantially gainful occupation a result of his service-connected psychiatric condition.  

Again, the Veteran, his spouse and former employer have provided competent and credible accounts of the Veteran's psychiatric symptomatology, to include impairments of memory and concentration, and of occupational impairments associated with such manifestations.  See Jandreau and Buchanan.  What is more, the most probative medical opinions of record also tend to support his account as to these matters.  

Significantly, the October 2009, July 2009, November 2010 and March 2012 statements of his treating VA psychiatrist provide highly probative evidence in favor of the claim.  The statements reflect the consistent medical opinion of the VA psychiatrist that the service-connected PTSD renders the Veteran unemployable.  The Board finds these statements to be probative because, when considered with the VA psychiatrist's treatment records, the opinions sufficiently convey reliance on relevant medical expertise, as well as consideration and analysis of all relevant evidence, medical and lay.  Moreover, the symptoms citied in support of the provided opinions in the October 2009, July 2009, November 2010 and March 2012 statements are generally consistent with the constellation of the Veteran's psychiatric symptomatology documented in other relevant records, to include April 2009 and June 2011 VA examinations.  Without question, courts have rejected the treating physician rule but the overall probative value of the October 2009, July 2009 and March 2012 VA psychiatrist's statements are further enhanced because of the medical professional's knowledge and experience treating the Veteran's condition.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Thus, the Board finds the most probative medical opinions of record to support the Veteran's claim.  

Conversely, the June 2011 VA examination opinion, tending to weigh against the claim, is the only other medical opinion squarely addressing the determinative matter at hand and is of limited, if any probative value.  Initially, the provided opinion is inconsistent with numerous other pieces of evidence documenting the Veteran's overall psychiatric symptomatology, but more significantly it is inconsistent with nature, extent and severity of psychiatric symptoms reported at the time of the examination, with no explanation for this apparent inconsistency.  Further, the probative value of the June 2011 examination opinion is substantially limited because the Board finds that the opinion does not reflect adequate consideration and analysis of all relevant evidence of record, to specifically include the Veteran's account, which renders the provided reasoning/analysis incomplete, if not inaccurate.  See Nieves-Rodriguez; see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  Accordingly, the Board finds the June 2011 opinion to be of little, if any, probative value as to the question at hand.  See Washington.

In sum, resolving all reasonable doubt in his favor, the Board finds that, since June 24, 2011, the evidence, medical and lay, shows that service-connected psychiatric symptomatology alone are of such a severity to render the Veteran unable to secure or follow a substantially gainful occupation.  Thus, since June 24, 2011, the Board finds that, the Veteran is entitled to an award of a TDIU.


ORDER

Effective December 5, 2008, an initial rating of 70 percent is granted for PTSD, subject to the law and regulations governing the payment of monetary benefits.

Since June 24, 2011, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Veteran seeks service connection for diabetes mellitus, type II, maintaining that he was exposed to herbicides while serving aboard a U.S. Navy vessel during the Vietnam War.  Service department records confirm his service aboard the U.S.S. Kearsarge (CVS-33), from July 3, 1969, to February 13, 1970.  Further, the Board is aware that during this period the U.S.S. Kearsarge served in support of operations military operations in the Republic of Vietnam.  In addition, the Veteran has provided a competent account of service aboard this U.S. Navy vessel and of exposure to herbicides during such service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Based on these factors and the present state of the record, VA must attempt the development outlined in the M21-1MR manual, to properly evaluate the Veteran's claim.  Thus, the Board is without discretion and must remand the matter as to remedy this matter.  

Additionally, the evidence of record suggests that the Veteran receives regular treatment for his diabetes mellitus, type II.  Pertinent records of his VA care, however, since October 2011 have not been associated with the claims folder.  Additionally, relevant private treatment records generated since February 2009 have not been made of record.  Moreover, while not definitive, an October 2011 VA psychiatric treatment record reflects the, at least an arguable, recommendation of a the medical professional that the Veteran apply for disability benefits from the Social Security Administration, but the record does not presently reflect sufficient attempt to obtain any such records.  Under the law, VA must attempt to obtain these records and the appeal must be remanded.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

The Board acknowledges that, during the period under review, the evidence of record indicates that the Veteran did not cease employment until June 23, 2011; nonetheless, the medical evidence of record, to include an October 2008 and July 2009 statements from the Veteran's treating VA psychiatrist indicate his service-connected psychiatric disability possibly impaired his employability.  The Board finds medical evidence of this nature, as well as the competent lay statements on this matter, to raise VA's duty to make additional efforts to determine whether the Veteran's employment prior to June 24, 2011, was "substantially gainful," within the meaning of 38 C.F.R. § 4.16.  See Faust v. West, 13 Vet. App. 342 (2000) (holding employment that generates annual income below the poverty threshold for one person, irrespective of the nature of hours or days the Veteran actually works, is not substantially gainful employment.).  For this reason, the Board must also remand the matter.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify all sources of private diabetes mellitus, type II, treatment and/or hospitalization, since February 2009, and undertake appropriate efforts to obtain any identified records.  All development efforts must be documented in the claims file.

2.  The RO should attempt to obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

3.  Undertake appropriate efforts to determine the Veteran's annual income, from December 5, 2008 (i.e., the effective date of his only service connected disability), to June 24, 2011, and determine if such income was below the poverty threshold for this period.  These efforts should be associated with the claims folder, to include the relevant poverty levels for this period.  

4.  The RO should undertake efforts, consistent M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, to further develop the Veteran's claim, based on herbicide exposure during offshore service aboard the U.S.S. Kearsarge (CVS-33), from July 3, 1969, to February 13, 1970.  If appropriate, these efforts must include placing a copy of the U.S. Army and Joint Services Records Research Center's memorandum referenced in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, l and m, in the claims folder.  All development efforts and negative responses should be associated with the claims folder.  

5.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's respective diabetes mellitus, type II, condition, dated since October 2011.  Any negative response should be in writing and associated with the claims folder. 

6.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, the RO should review the claims folder and undertake any additional development efforts deemed necessary, to possibly include providing the Veteran an appropriate VA examination.  

6.  Then, the RO must readjudicate the matters on appeal, to include the entitlement to a TDIU, prior to June 24, 2011.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


